UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
UNITED STATES OF AMERICA,                                      :
                                                               :
                                                               :   ORDER
                  -v-                                          :
                                                               :   20 Mj. 1734 (UA)
                                                               :
MARCO TULIO SUAZO NUNEZ,                                       :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

       WHEREAS, Mr. Suazo’s counsel submitted a letter to the Court by email dated April 8,
2020 seeking the release of certain medical records and the arrangement of a legal call; and

       WHEREAS, the Government responded by letter to the Court by email dated April 9,
2020 advising the Court that it had no objection to these requests as long as any obtained medical
records were shared with the Government;

        IT IS HEREBY ORDERED as follows:

       The Bureau of Prisons is DIRECTED to release to Mr. Suazo’s counsel by no later than
3:00 pm on Monday, April 13, 2020: Marco Suazo’s (register number 87864-054) medical
records from the entirety of his time in federal custody to the present, at least from March 3,
2020 to the present, including any medical records pertaining to any trips to outside hospitals Mr.
Suazo has undergone while in federal custody.

        The Bureau of Prisons is also DIRECTED to provide Mr. Suazo a legal call with counsel
no later than 3:00 pm on Monday, April 13, 2020.

      Mr. Suazo’s counsel is DIRECTED to provide the Government forthwith with any
medical records that were received from the Bureau of Prisons regarding the defendant.

        SO ORDERED.

Dated: April 9, 2020
       New York, New York
